Back to Contents

EXHIBIT 10.25

 
STEEL DYNAMICS, INC.
EMPLOYEE STOCK PURCHASE PLAN

The purpose of the Steel Dynamics, Inc. Employee Stock Purchase Plan (the
“Plan”) is to provide the employees of Steel Dynamics, Inc. (“Company”) and its
Participating Affiliates a convenient way to acquire shares of the Company’s
Common Stock, through savings accumulated through payroll deductions and thus to
maintain and stimulate employee interest in the Company’s growth and
profitability.

ARTICLE I
Definitions

1.1 “Affiliate” means all wholly-owned subsidiaries of the Company and any other
entity which may be designated from time to time as such by the Company’s Board
of Directors.

1.2 “Committee” means the Company’s Compensation Committee appointed by the
Company’s Board of Directors from time to time. The Committee shall be
responsible for the administration of the Plan.

1.3 “Compensation” means total cash compensation received by an Eligible
Employee from the Company or an Affiliate, including (a) regular or “base”
compensation such as salary, wages, overtime, shift differentials, bonuses
(other than bonuses or other onetime payments in connection with and as a
inducement for the commencement of employment), and commissions, and (b)
incentive compensation, but does not include relocation payments or
reimbursements, expense reimbursements, tuition or other reimbursements,
automobile allowances, housing allowances, cash payments in lieu of sick or
vacation time benefits and income realized as a result of any stock option,
stock purchase, stock bonus or similar plan of the Company or Affiliate.

1.4 “Designated Broker” means, at any time or from time to time, a broker which
is a member of the New York Stock Exchange, that has been appointed by the
Committee to receive Participant payroll deductions and Company Matching
Contributions (collectively “Contributions”), to open and maintain direct,
individual brokerage accounts for and in the name of each Participant (each a
“Participant Account”) and, at such intervals as the Committee may direct, to
purchase on the open market, on behalf and for the account of each Participant,
with the contributions accumulated in each Participant Account, such shares of
the Company’s Stock as may be purchased therewith.

1.5 “Effective Date” means the later to occur of the first day of the calendar
month next following the date on which this Plan is approved by the Company’s
stockholders or July 1, 2004.

1.6 “Eligible Employee” means any person, including a corporate officer, who is
a regular and active fulltime employee of the Company or Affiliate for tax
purposes, whose customary employment is at least thirty (30) hours per week and
1,000 hours annually. For purposes of this Plan, the employment relationship
shall be treated as continuing intact while the individual is on a Leave of
Absence authorized by the Company or Affiliate, such as sick leave or other
leave of absence approved by the Company or Affiliate. Where the leave of
absence exceeds the number of days authorized and the person’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship shall be deemed to have terminated on the day next following the
expiration of the authorized period; provided, however, that any period during
which a person is or was on leave of absence for the purpose of serving on
active duty with the Armed Forces of the United States shall be considered a
period during which such person is or was regularly and actively employed by the
Company or Affiliate.

1.7 “Employer” means Steel Dynamics, Inc. and all Participating Affiliates.

1.8 “Leave of Absence” means absence from active service with the Company or an
Affiliate, with the permission of the Company of Affiliate, by reason of
illness, military service, or for any other reason as

1

--------------------------------------------------------------------------------



Back to Contents

approved or allowed by the Company’s or Affiliate’s personnel policies. An
Eligible Employee whose Service is terminated and who is subsequently
re-employed by the Company or an Affiliate will be considered a new employee,
for all purposes of the Plan, as of the effective date of his reemployment.

1.9 “Participant” means an Eligible Employee who has elected to participate in
the Plan in accordance with Article II. A person shall be deemed to remain a
Participant until the Participant withdraws from the Plan.

1.10 “Participating Affiliate” means an Affiliate that has adopted the Plan with
the consent of the Company’s Board of Directors. If a company which is or has
become a Participating Affiliate ceases to be a Participating Affiliate, such
company shall be deemed to have withdrawn from participation in the Plan.

1.11 “Pay Period” means the interval of time for which a particular Eligible
Employee regularly receives his compensation.

1.12 “Payday” means the day on which the Eligible Employee regularly receives
his compensation for the Pay Period.

1.13 The “Payroll Deduction Authorization” shall be on a form approved by the
Committee and shall direct the Company or Affiliate to withhold from a
Participant’s paycheck a specified dollar amount of his Compensation to be used
for the purchase of Stock under this Plan.

1.14 “Plan” means the Steel Dynamics, Inc. Employee Stock Purchase Plan.

1.15 “Prevailing Market Price” means the actual purchase price of the Stock in
the open market.

1.16 “Service” means that period of continuous uninterrupted employment with the
Company or any one or more of its Affiliates, from an Eligible Employee’s first
day of employment until his or her date of termination of employment with all
Affiliates. However, in the case of an Affiliate which has been acquired by the
Company through the acquisition of substantially all of the assets or all of the
stock of the Affiliate, Service shall include employment prior to the date on
which such Affiliate is designated as a Participating Affiliate, on such terms
as the Committee may expressly provide. Service with the Company and with one or
more Affiliates during consecutive periods shall be considered continuous
Service.

1.17 “Stock” means shares of the Company’s Common Stock.

1.18 “Termination of Service” means any absence from the employment of the
Company or any Affiliate (including, but not limited to, absences by reason of
discharge or resignation) which is not considered an authorized Leave of Absence
as defined herein.

ARTICLE II
Participation in the Plan

2.1 Eligibility to Participate. Except as provided below, each Eligible Employee
of the Company or of a Participating Affiliate who has completed thirty (30)
days of Service shall be eligible to participate in the Plan, commencing on the
first Payday that falls on or after the first day of the following calendar
month.

2.2 Election to Participate. An Eligible Employee may elect to participate in
the Plan by executing or otherwise approving a Payroll Deduction Authorization,
together with executing and returning such other Plan documents and new account
documents supplied by the Designated Broker as may be required to open and
maintain that person’s Account with the Designated Broker (within the time
period prescribed by the Committee) prior to the Payday on which the Eligible
Employee will begin participation. Such Participant Accounts are and shall
remain the sole property of each Participant, and neither the Company nor its
Affiliates shall have, maintain or acquire any right, power or interest in any
such Participant Account. The Participant shall also specify the exact name or
names (which must include the Employee’s name and may include the name of
another person as joint owner or a personal trustee) in which Stock is to be
held or registered.

2

--------------------------------------------------------------------------------



Back to Contents

ARTICLE III
Employee Participation and Contributions

3.1 Voluntary, Non-Discriminatory Plan. Participation in this Plan shall be
voluntary and all Participants shall have the same rights and privileges under
the Plan, except to the extent the terms of the Plan otherwise provide. No
Employee may participate under this Plan if that Employee, immediately after a
Payroll Deduction and/or a Company Matching Contribution, owns Company Stock
possessing five percent (5%) or more of the Company’s Stock, determined under
the rules prescribed pursuant to Section 424(d) of the Internal Revenue Code of
1986, as amended.

3.2 Amounts of and Limits on Contribution. Subject to the provisions of Article
VII, the minimum payroll deduction for Participants with weekly Pay Periods
shall be $10.00 or for Participants with monthly Pay Periods shall be $40.00,
and the maximum payroll deduction for Participants with a weekly Pay Period
shall be $200.00 or for a Participant with a monthly Pay Period shall be
$860.00, as the Participant shall from time to time elect according to rules
prescribed and on forms approved by the Committee. At such times as permitted by
the Committee, a Participant may increase or decrease his or her Payroll
Deduction Authorization by any multiple of $10.00, provided that the amount
thereof does not fall below the minimum or exceed the maximum allowable amount
hereof, and provided, further, that the maximum allowable Participant Payroll
Deduction Authorization, exclusive of any Company Matching Contribution, may not
exceed $10,400.00 for any calendar year. A Participant may not make any
additional voluntary payments into such Account.

A Participant shall be entitled, no more than once every eighteen (18) months,
to suspend his or her Payroll Deduction Authorization, commencing with the Pay
Day next following the Company’s or Affiliate’s receipt of seven (7) days
written notice of such suspension request. A Participant on an unpaid Leave of
Absence shall be deemed to have suspended his or her Payroll Deduction
Authorization during the period of such leave of Absence. Following such
suspension, if the Participant has not resumed voluntary contributions within
twelve (12) months after the commencement of the suspension period, the
Participant shall be deemed to have withdrawn from the Plan.

3.3 Voluntary Withdrawal from the Plan. A Participant who remains employed by
the Company or an Affiliate may withdraw from the Plan by submitting a notice of
cancellation of his or her Payroll Deduction Authorization in the manner
prescribed from time to time by the Committee, but no later than seven (7)
business days prior to the Payday for which the cancellation is to be effective.
Any Contributions made prior to the effective date of withdrawal shall not be
refunded to the Participant but shall be used to purchase Company Stock. Any
Participant who withdraws from the Plan may later renew his or her participation
in the Plan but will be deemed a new Participant.

3.4 Termination of Service Means Withdrawal from Plan. Upon a Participant’s
Termination of Service, the Participant will be deemed to have withdrawn from
the Plan as of his or her last regular Payday.

3.5 Effect of Participant’s Withdrawal from Plan. On and after the effective
date of a Participant’s withdrawal from the Plan, no further Payroll Deduction
and no further Company Matching Contribution under the Plan shall be made by or
for the Participant.

ARTICLE IV
Company Matching Contributions

4.1 Each Participant shall be entitled to “Company Matching Contributions” on
the amount of that Participant’s Payroll Deduction, if any, made pursuant to
Section 3.2 of the Plan, in the amount and manner described in Sections 4.2 and
5.2.

3

--------------------------------------------------------------------------------



Back to Contents

4.2 Company Matching Contributions made pursuant to this Section 4.2 shall match
only the Participant’s Payroll Deduction amount withheld from the Participant’s
Compensation pursuant to Section 3.2. Such Company Matching Contributions shall
be equal to ten percent (10%) of the amount so withheld; provided, however,
that, by authorization from time to time by the Compensation Committee and
approved by the Company’s Board of Directors, and without the necessity of any
further approval by the Company’s stockholders, the amount of the Company’s
Matching Contributions may be increased or decreased, in increments of one
percent (1%), within a range of a minimum of five percent (5%) to a maximum of
fifteen percent (15%) of the Participant’s Payroll Deduction amount, subject to
the provisions of Article VII.

ARTICLE V
Administration of the Plan

5.1 Administration. The Committee shall administer, supervise and carry out the
purposes of the Plan. The Committee shall hold meetings at such times and places
as it may deem appropriate. Acts of a majority of the Committee at which a
quorum is present, or acts reduced to or approved in writing by a majority of
the members of the Committee, shall be valid acts of the Committee. The
Committee shall have the sole authority, in its absolute discretion, to adopt,
amend and rescind such rules and regulations as, in its opinion, may be
advisable in the administration of the Plan; to construe and interpret the Plan
and the rules and regulations; and to make all other determinations deemed
necessary or advisable for the administration of the Plan. All decisions,
determinations and interpretations of the Committee shall be binding on all
Participants. The Committee may employ such legal counsel, consultants and
agents as it may deem desirable for the administration of the Plan and may rely
upon any opinion received from any such counsel or consultant and any
computation received from any such consultant or agent. Expenses incurred by the
Committee in the engagement of such counsel, consultant or agent shall be paid
for by the Company. No member or former member of the Committee or of the Board
of Directors of the Company shall be liable for any action or determination made
in good faith with respect to the Plan. The Committee, in its sole discretion,
may delegate all or any portion of its duties hereunder to other individuals or
entities.

5.2 Payment of Employee Contributions and Company Matching Contributions. The
Company shall remit the funds deducted from each Participant’s Compensation
under this Plan, plus any Company Matching Contributions to the Designated
Broker no less frequently than monthly.

5.3 Investment in Company Stock. As soon as practicable after receipt of funds
remitted under the Plan, the Designated Broker shall purchase on behalf of
Participants, in the open market and at Prevailing Market Prices, shares of the
Company’s Stock. Such shares shall be purchased on a per Participant basis and
maintained by the Designated Broker exclusively for each Participant and under
the exclusive direction and control of such Participant. The number of shares of
Stock to be purchased will be determined by the aggregate amount of funds
available to purchase the shares of Stock. Unapplied cash will be maintained by
the Designated Broker in the Participant’s Account.

5.4 No Interest to be Paid. No interest shall be payable by the Company to or on
behalf of any Participant on account of any amounts withheld from a
Participant’s Compensation.

5.5 Costs of the Plan. The costs of administering the Plan shall be paid by the
Company or allocated to and paid by Participating Affiliates.

5.6 Brokerage Costs. Brokerage expenses incurred in the purchase, but not the
sale, of shares of Stock shall be paid for by the Company or allocated to and
paid by Participating Affiliates.

5.7 Indemnification. Neither the Company, the Committee or its delegates, nor
any Designated Broker to which Contributions are directed and through whom
purchases of Stock are executed pursuant to this Plan shall be liable for any
action or determination made in good faith including, without limiting the
generality of the

4

--------------------------------------------------------------------------------



Back to Contents

foregoing, any action with respect to price, time, quantity or other conditions
and circumstances regarding the purchase of shares of Stock under the Plan. The
Company shall indemnify and hold harmless any officer, employee, director or
member of the Committee or its delegees or representatives who suffers damage,
loss or expenses, including the expense of defense thereof, in connection with
the performance of the duties specified herein.

ARTICLE VI
Reports and Maintenance of Accounts

6.1 Quarterly Reports. The Designated Broker shall make reports to each
Participant no less frequently than quarterly, specifying the number of shares
of Stock, the market value thereof, and any unapplied cash, through the last day
of each such period.

6.2 Accounts. Accounts maintained by the Designated Broker for each Participant
shall be and remain the sole property of such Participant at all times and for
all purposes from the moment of receipt by the Designated Broker of the amounts
contributed by or on behalf of the Participant. The Participant may withdraw
shares of Stock or sell shares of Stock as and when the Participant may direct.
At the Company’s request, the Designated Broker will also transfer all
Participant Accounts to any successor Designated Broker the Committee may
select, upon sixty (60) days advance written notice from the Company.

ARTICLE VII
Amendment and Termination of the Plan

The Board of Directors of the Company, at any time and in its discretion, may
alter, amend, suspend or terminate the Plan or any part thereof, without seeking
or obtaining stockholder approval, unless an alteration or amendment, in the
opinion of the Company’s legal counsel, shall be deemed a “material Plan
amendment” within the meaning of NASD Rule 4350(i) or any comparable or
replacement rule applicable to the Company. For purposes of this provision,
however, upon recommendation by the Compensation Committee and approval by the
Company’s Board of Directors, the Company, without the further approval of its
Stockholders, may alter and amend the maximum dollar or percentage amount of a
Participant’s Payroll Deduction Authorization under this Plan, and/or the amount
of the Company Matching Contribution, up to an increase of twenty-five percent
(25%) over the maximum amounts prescribed hereunder, and such alteration shall
not be deemed a material plan amendment. Notice of any such amendment or of any,
suspension or termination of the Plan, in whole or in part, shall be given to
each Participant as soon as practicable after such action is taken. This Plan
shall terminate, if not sooner terminated, ten (10) years from the Effective
Date.

ARTICLE VIII
Miscellaneous Provisions

8.1 No Contract of Employment Intended. The granting of any right to a person
pursuant to this Plan shall not constitute an agreement or understanding,
express or implied, on the part of the Company or any Affiliate to employ such
person for any specified period.

8.2 Information Available. If required by law, the shares of the Company’s Stock
shall be registered under the Securities Act of 1933, on Form S8 or on such
other form as may be specified by the Securities and Exchange Commission, and
the Company, if required, shall deliver to each Participant to whom required a
copy of the prospectus or such other information as may be required from time to
time.

8.3 Notices. All notices or other communications by or to the Company or by or
to a Participant under or in connection with the Plan shall be deemed to have
been duly given when received by the Company at the

5

--------------------------------------------------------------------------------



Back to Contents

address designated by the Company for the receipt of such notices or
communications, or by or for a Participant, at the address specified in the
Payroll Deduction Authorization, unless each shall have notified the other of a
different address or means of notice.

8.4 Severability. Each of the sections included in the Plan is separate,
distinct and severable from the other and remaining sections of the Plan, and
the invalidity or unenforceability of any section shall not affect the validity
and enforceability of any other section or sections of the Plan. Further, if any
section of this Plan is ruled invalid or unenforceable by a court of competent
jurisdiction because of a conflict between such section and any applicable law
or public policy, such section shall be valid and enforceable to the extent such
section is consistent with such law or public policy.

8.5 Governing Law. The construction, validity and operation of this Plan shall
be governed by the laws of the State of Indiana.

8.6 Tax Incidents of the Plan. The Plan is not intended to constitute a “tax
qualified plan” within the scope of Section 423 of the Internal Revenue Code of
1986, as amended, or otherwise. Under current tax laws, amounts withheld from a
Participant’s Compensation pursuant to the Participant’s Payroll Deduction
Authorization, and used for the purchase of Company Stock, will not be
deductible, for federal income tax purposes, by the Participant; and the amount
of the Company Matching Contribution made by the Company on behalf of a
Participant will be taxable to each Participant, as additional compensation, at
ordinary federal and state income tax rates, and deductible by the Company.

The tax treatment to a Participant based on the Participant’s disposition of the
shares of Stock held in his or her account with the Designated Broker will
depend on the character of the shares of Stock in the hands of the Participant,
the Participant’s tax basis in the shares, the length of time the shares have
been held by the Participant, and other factors that may affect the amount or
character of any taxable gain or the ordinary income or capital gains treatment
of any such gain. The Company makes no representation to any Employee or
Participant with respect to the tax treatment to the Employee or Participant of
the Participant’s or the Company’s Contributions for or on behalf of a
Participant under the Plan, or with respect to the tax treatment upon
disposition of the shares purchased and held in connection with the Plan. Each
Employee or Participant should consult with his or her tax advisor with regard
to the tax treatment to be accorded to the Employee or Participant as a result
of participating in the Plan.

8.7 Rules of Construction. Throughout this Plan, the masculine includes the
feminine, and the singular includes the plural, and vice versa, where
applicable.

6

--------------------------------------------------------------------------------